     Case 6:95-cv-00024-JAP-KBM Document 1387 Filed 12/11/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


JIMMY (BILLY) McCLENDON, et al.,

              Plaintiffs,

       vs.                                                      Civ. No. 95-24 JAP/KBM

CITY OF ALBUQUERQUE, et al.,

              Defendants,


       vs.

E.M., R.L., W.A., D.J., P.S., and N.W.
on behalf of themselves and all others
similarly situated,

              Plaintiff-Intervenors.


                                            ORDER

       On November 5, 2011, Defendants City of Albuquerque et al. (Defendants) filed

DEFENDANT BERNALILLO COUNTY BOARD OF COMMISSIONERS’ MOTION FOR

FINDING OF INITIAL COMPLIANCE AND TO SET SELF-MONITORING PERIOD

REGARDING DOMAIN #5 (Doc. 1381) (Motion). Defendants’ Motion requests that the Court

find Defendants in initial substantial compliance with Domain #5, Population Management

(Domain #5), as of September 18, 2018. Defendants ask the Court to find that the Defendants’

self-monitoring plan for Domain #5 is adequate and to set a six (6) month self-monitoring period

to begin from the date of the order the Court enters on Defendants’ Motion.

       On November 19, 2011, Plaintiff Jimmy (Billy) McClendon et al. and Plaintiff-

Intervenors, E.M., R.L., W.A., D.J., P.S., and N.W. on behalf of themselves and all others

similarly situated (jointly, Plaintiffs) filed PLAINTIFF AND PLAINTIFF INTERVERNORS’
     Case 6:95-cv-00024-JAP-KBM Document 1387 Filed 12/11/19 Page 2 of 3



JOINT RESPONSE TO DEFENDANT BERNALILLO COUNTY BOARD OF

COMMISSIONERS’ MOTION FOR FINDING OF INITIAL COMPLIANCE AND TO SET

SELF-MONITORING PERIOD REGARDING DOMAIN #5 (Doc. 1384) (Response). In their

Response, Plaintiffs agree that Defendants are in substantial compliance with Domain #5 and

that Defendants’ initial substantial compliance began on September 18, 2018, but “Plaintiffs

believe that six (6) months is an insufficient period of time for Defendants to demonstrate

consistent, sustained compliance through self-monitoring.” Response (Doc. 1384) at p. 3.

Plaintiffs name some inadequacies in Defendants’ written Community Custody Program as one

of the reasons why Plaintiffs believe a longer self-monitoring period is proper. Plaintiffs ask the

Court to find that a period of eighteen (18) months of self-monitoring is most reasonable.

       On December 3, 2019, Defendants replied in DEFENDANT BERNALILLO COUNTY

BOARD OF COMMISSIONERS’ REPLY IN SUPPORT OF MOTION FOR FINDING OF

INITIAL COMPLIANCE AND TO SET SELF-MONITORING PERIOD REGARDING

DOMAIN #5 (Doc. 1385) (Reply). In their Reply, Defendants object to Plaintiffs’ request for an

eighteen (18) month self-monitoring period and again urge the Court to set a six (6) month self-

monitoring period.

       The parties do not oppose a finding that Defendants have reached initial substantial

compliance of Domain #5 as of September 18, 2018 and the Court so finds. After reviewing the

briefings and consulting with the Jail Operations Expert, Margo Frasier, the Court makes the

following added findings:

       1) Defendants have shown determined effort to follow the requirements of Domain 5;

       2) Jail Operations Expert Margo Frasier has found that the Defendants have made

           impressive sustained compliance with the obligations of Domain #5;
Case 6:95-cv-00024-JAP-KBM Document 1387 Filed 12/11/19 Page 3 of 3



 3) A period extending through August 31, 2020 for self-monitoring of Domain #5 is

    appropriate.

 IT IS THEREFORE ORDERED THAT:

 1) DEFENDANT BERNALILLO COUNTY BOARD OF COMMISSIONERS’

    MOTION FOR FINDING OF INITIAL COMPLIANCE AND TO SET SELF-

    MONITORING PERIOD REGARDING DOMAIN #5 (Doc. 1381) is GRANTED;

 2) Defendants will self-monitor Domain #5 through August 31, 2020.




                                       SENIOR UNITED STATES DISTRICT JUDGE
